department of the treasury internal_revenue_service washington d c number release date cc intl br6 uilc date internal_revenue_service national_office field_service_advice memorandum for from subject steven a musher chief cc intl br6 this field_service_advice responds to your memoranda dated date and date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corporation x product a year year corporation y country y corporation z country z amount amount amount amount amount amount issues whether the value of compensatory stock_option sec_1 is a cost that must be shared with or charged out to affiliates under sec_1_482-2a and sec_1_482-2 whether the value of compensatory stock_options should be measured on the date of grant of the options on the date of their exercise or on some other date and how the value should be measured on the relevant date whether the federal acquisition regulations disallow the value of compensatory stock_options as a cost in government contracts if they do disallow the cost whether there is any relevance of this fact to the issues above conclusions the value of compensatory stock_options is an item of compensation_for tax purposes that must be included in the pool of costs shared with or charged out to affiliates sec_1_482-2a sec_1_482-2 see 351_us_243 98_tc_232 sun microsystems inc v commissioner t c memo compensation_for researchers and other personnel is no less a cost when incurred in the form of property including stock_options than when incurred in cash at arm’s length a business would be unwilling to expend of the time of its researchers on a project in which the business retained only of the results on the purported rationale that the labor is free of cost when compensated in stock_options the business would be willing to proceed only if the parties receiving the interest reimbursed it for of the compensation value and so defrayed the real opportunity cost to the business of not employing its r d labor on a project in which it was entitled to of the fruits while valuation of stock_options may present factual issues this cannot change the fundamental conclusion this is a compensation cost that must be shared or charged out taxpayer’s position that stock_options are cost-less produces a distorting mismatch in tax deductions and income the taxpayer received of the tax deductions attributable to r d compensated through stock_options while only reporting of the income with the balance of the income going to 1for the purposes of this memorandum we will refer to stock_options and transfers of property pursuant to the exercise of stock_options covered by sec_83 and by sections as compensatory stock_options offshore affiliates that may be entitled to deferral that is precisely the type of distortion sec_482 authorizes to the irs to prevent by appropriate adjustments in the absence of specific regulations under sec_482 for valuing compensatory stock_options any reasonable method and timing of valuation may be utilized so long as it is applied consistently at arm’s length parties to a cost sharing or services agreement could choose to measure the cost of compensatory stock_options at various points in time using various methods because this taxpayer did not make a good_faith effort to measure the cost of compensatory stock_options on any basis and omitted them from the pool of costs to be shared or charged out a sec_482 allocation must be made based on a reasonable measure of the value of the stock_option compensation in our view both alternative bases relied upon by the service in this case ie measurement at grant under a modified black-scholes option pricing model or measurement upon exercise or disqualifying_disposition equal to the spread between the value of the underlying stock at such time and the exercise price constitute reasonable measures under the facts and circumstances of this case the unallowability of certain stock_option costs under the federal acquisition regulations does not negate that stock_options are compensation costs nor suggest that parties at arm’s length would ignore the stock_option compensation of researchers in cost sharing or services agreements the reason far generally disallows certain stock_option compensation is based on administrative concerns that companies could manipulate the time between grant and exercise of the stock_options to coincide with a period of major performance of government cost-type contracts singer company v united_states ct_cl opposite administrative concerns are present for tax purposes namely that a failure to take account of stock_option costs on some reasonable basis would facilitate an inappropriate manipulation of the income of commonly controlled parties to such arrangements facts the taxpayer corporation x is a u s_corporation that designs manufactures and markets product a during year sec_1 and corp x entered into research_and_development cost sharing and services agreements with two of its controlled_foreign_corporations corp y a country y corporation and corp z a country z corporation the research_and_development cost sharing agreements provided that the parties would share the costs of all research_and_development activities performed by the parties in connection with the development of product a and related items in proportion to the benefits to be derived by each party from manufacturing and marketing products utilizing the developed technology research_and_development activities included basic_research product-specific development the creation of improvements adaptations or other modifications to existing products and the design or improvement of manufacturing processes costs to be shared in connection with these activities included direct costs incurred by a party during the term of this agreement for the conduct by it of the research program as reported for financial statement purposes indirect_costs incurred by supporting cost centers properly allocable to the research_and_development activities amounts properly chargeable to a party by a related_party which is not a party to this agreement with respect to assistance rendered by such related_party in connection with the research program and amounts paid_or_accrued by any party for the acquisition by purchase license services agreement or otherwise of intangible_property relating to a product which is or thereafter is deemed covered by this agreement the services agreements provided that the entities would reimburse each other generally at cost for expenditures_for administrative services incurred for the other’s benefit the costs shared or charged out under the agreements included the costs of labor booked by research_and_development departments labor costs included salaries and wages vacation holiday and sick_pay payroll_taxes medical_expenses and worker’s compensation costs were initially shared by the parties in the following percentages corporation x - corporation y - corporation z - 2agreement for sharing research_and_development costs article ii g 3as noted in the agreement costs shared or charged out were derived from the records used by corporation x for financial_accounting purposes these records did not show any expense related to the issuance of compensatory stock_options 4agreement for sharing research_and_development costs article iv b for year sec_1 and corporation x claimed deductions under sec_162 of amount sec_1 and respectively attributable to the exercise of non-statutory stock_options sec_83 and disqualifying dispositions of statutory_stock_options sec_421 while some of these amounts were attributable to options exercised by employees in the departments from which costs were allocated pursuant to the cost sharing and services agreements none of the amounts was shared or charged out to corporations y and z the service allocated income from corporations y and z to the taxpayer of amount and amount for year sec_1 and respectively these amounts were determined by valuing the options granted by the taxpayer to employees in the relevant departments during the years in issue and adding that value to the pool of costs shared or charged out the options were valued using the black-scholes option pricing model with modifications to adapt assumptions in the model in a manner appropriate to the facts in the alternative the service disallowed the portion of the deductions claimed by the taxpayer attributable to the exercise of non-statutory stock_options and disqualifying dispositions of statutory_stock_options that should have been shared with or charged out to corporations y and z under the alternative position corporation x’s deductions were decreased by amount and amount for year sec_1 and respectively law and analysi sec_1 legal background a sec_482 sec_482 provides that the service may distribute apportion or allocate gross_income deductions credits or allowances among controlled entities if necessary in order to prevent evasion of taxes or clearly to reflect the income of those entities sec_482 is intended to be broadly interpreted its purpose is to prevent evasion by the shifting of profits the making of fictitious sales and other methods frequently adopted for the purpose of milking in order to achieve a clear reflection of each entity’s income the sec_482 regulations provide that the service should consider what each entity’s income would be had the controlled entities been dealing with each other at arm’s length sec_1_482-1a reads in part as follows 5691_f2d_848 7th cir 6h rep 70th cong 1st sess c b part the purpose of sec_482 is to place a controlled_taxpayer on a tax parity with an uncontrolled taxpayer by determining according to the standard of an uncontrolled taxpayer the true_taxable_income from the property and business of a controlled_taxpayer the authority to determine true_taxable_income extends to any case in which either by inadvertence or design the taxable_income in whole or in part of a controlled_taxpayer is other than it would have been had the taxpayer in the conduct of his affairs been an uncontrolled taxpayer dealing at arm’s length with another uncontrolled taxpayer if a controlled entity’s intercompany_transactions meet the arm’s length standard of the regulations then the entity’s income should meet the clear_reflection_of_income standard of the statute the second sentence of sec_482 was added in it provides that i n the case of any transfer or license of intangible_property the income with respect to such transfer or license shall be commensurate with the income attributable to the intangible this commensurate_with_income_standard is generally effective for taxable years beginning after date and it applies to the years in issue while it sparked a revision of the sec_482 regulations pertaining to transfers of intangibles the statute itself was self- executing sec_1_482-1 final regulations t d notes that f or the period prior to the effective date of these regulations the final sentence of sec_482 must be applied using any reasonable method not inconsistent with the statute congress’ purpose in enacting the commensurate_with_income_standard was to use the amount of income derived from a transferred intangible as the starting point of a sec_482 analysis the legislative_history indicates that case law had been failing to adequately address the problem of selective transfers of high profit intangibles to tax havens in the case of such transfers taxpayers had argued successfully for_the_use_of inappropriate comparables resulting in an insufficient sec_1_482-1a sec_1_482-1a 9pub l sec_1231 return to the u s transferor the commensurate_with_income_standard was therefore added as a clarification of the arm’s length standarddollar_figure the legislative_history to the act noted that congress intended to continue to allow intangibles to be developed by means of cost sharing arrangements with respect to intangibles developed by means of cost sharing there would be no transfer or license for purposes of sec_482 however congress expected cost sharing arrangements to produce results consistent with the purposes of the commensurate_with_income_standard in sec_482 - ie that the income allocated among the parties reasonably reflect the actual economic activity undertaken by each in particular the conference_report to the act noted under a bona_fide cost_sharing_arrangement the cost sharer would be expected to bear its portion of all research_and_development costs on successful as well as unsuccessful products within an appropriate product_area and the cost of research_and_development at all relevant development stages would be includeddollar_figure emphasis added thus if all of the research_and_development costs at all stages related to an intangible’s development are not shared a cost_sharing_arrangement may fail the commensurate_with_income_standard cost sharing arrangements must reflect each entity’s actual economic activities b cost sharing and services regulations the cost sharing rules of sec_1_482-2a provide that in the case of intangibles that are developed pursuant to a bona_fide cost_sharing_arrangement no allocation will be made with respect to the development of the intangibles except as may be appropriate to reflect each participant’s arm’s length share of the costs and risks of developing the property that is if a bona_fide cost sec_482 white paper on intercompany_pricing notice_88_123 1988_2_cb_458 c b pincite 12h r conf_rep no 99th cong 2d sess ii-638 13references to the cost sharing and services regulations are to the regulations which apply to the years in issue however as previously discussed the commensurate_with_income_standard also applies to the years in issue sharing arrangement exists the service may only adjust the taxpayer’s share of its intangible_development_costs in order to reflect the share of costs that would be charged at arm’s length sec_1_482-2a defines an arm’s length share of the costs and risks as follows in order for the arrangement to qualify as a bona_fide arrangement it must reflect an effort in good_faith by the participating members to bear their respective shares of all the costs and risks of development on an arm’s length basis in order for the sharing of costs and risks to be considered on an arm’s length basis the terms and conditions must be comparable to those which would have been adopted by unrelated parties similarly situated had they entered into such an arrangement emphasis added therefore in order to determine whether a cost must be shared under sec_1_482-2a it is necessary to determine whether the cost would be shared by similarly situated unrelated parties if the cost is a cost that would be shared at arm’s length then it should be shared under the cost sharing regulations under the sec_482 regulations pertaining to intercompany services an arm’s length fee must be charged whenever one member of a group of controlled entities performs marketing managerial technical or other services for the benefit of or on behalf of another group memberdollar_figure sec_1_482-2 notes that a ny allocations made shall be consistent with the relative benefits intended from the services based upon the facts known at the time the services were rendered and shall be made even if the potential benefits anticipated are not realized an arm’s length charge is deemed to equal the costs or deductions of the renderer unless the services are an integral part of the business activity of either the renderer or the recipient of the servicesdollar_figure in such cases it is necessary to take into account on some reasonable basis all the costs or deductions which are directly or indirectly related to the service performed costs or deductions to be taken into account include but are not limited to costs or deductions for sec_1_482-2 sec_1_482-2 sec_1_482-2 emphasis added compensation bonuses and travel_expenses attributable to employees directly engaged in performing such services c case law in 351_us_243 the supreme court held that w hen assets are transferred by an employer to an employee to secure better services they are plainly compensation it makes no difference that the compensation is paid in stock rather than in money in that case the taxpayer had argued that his receipt of stock_options was a receipt of a proprietary interest in the corporation and therefore not taxable the court nevertheless found that the character of the transaction was an arrangement by which an employer transferred valuable property to his employees in recognition of their services therefore the taxpayer realized taxable gain when he purchased the stockdollar_figure in apple computer inc and consolidated subsidiaries v commissioner 98_tc_232 and sun microsystems inc v commissioner t c memo the service argued that the spread upon the exercise of nonstatutory stock_options and the spread upon the disqualifying_disposition of incentive stock_options respectively were not wages for purposes of determining the research_credit under sec_44f or sec_41 this provision authorized a credit as a function of expenses which the taxpayer paid_or_incurred during the taxable_year expenses included any wages paid_or_incurred to an employee for qualified_research services wages were defined by sec_3401 to include all remuneration for services performed by an employee for his employer including the cash_value of all remuneration paid in any medium other than cash the tax_court held that the taxpayers’ gains upon exercise disqualifying_disposition of stock_options were wages for this purposedollar_figure it did not matter that the spreads were not treated as expenses for financial reporting purposesdollar_figure the service acquiesced with respect to both casesdollar_figure sec_1_482-2 emphasis added u s pincite 19id t c pincite t c m pincite t c pincite t c m pincite c b 1997_2_cb_1 in apple computer the service also argued that in order for wage costs to qualify for the credit the services generating those costs had to be performed in the year in which the credit was claimed the tax_court held that even though the services were performed in a year prior to the year in which the options were exercised and a research_credit taken the court would not disregard the wage expenses for purposes of the research creditdollar_figure the value of compensatory stock_options is a cost that must be shared with or charged out to affiliates under sec_1_482-2a and sec_1_482-2 lobue apple and sun microsystems all confirm that amounts in consideration for services are none the less compensation expenses simply because they are incurred in the form of property specifically as stock_options rather than in cashdollar_figure as stated in apple there is no requirement that an expense must be paid in cash as opposed to property t c pincite as discussed the cost sharing and services regulations both require that all relevant costs be shared with or charged out to affiliates it has similarly been noted that in order for a cost_sharing_arrangement to comply with the self-executing commensurate_with_income_standard of the second sentence of sec_482 all costs at all stages of development of an intangible must be included there is no suggestion that compensation costs may be ignored when incurred in the form of a property rather than as a cash obligation parties dealing at arm’s length would not ignore compensatory stock_options at arm’s length a business would be unwilling to expend of the time of its researchers and other personnel on a project in which the business retained only of the results on the purported rationale that the labor is free of cost t c pincite 24when employees are compensated with stock rather than with cash they must include in gross_income the fair_market_value of the stock when the stock becomes substantially_vested sec_83 sec_1_83-1 when employees are compensated with nonstatutory stock_options sec_83 applies upon the grant of the options if their value is readily ascertainable at such time or if not when the options are exercised or disposed of sec_1_83-7 although sec_83 does not apply to options which when granted meet the requirements of sec_421 statutory_stock_options upon a disqualifying early disposition of the stock purchased through a statutory option the rules of sec_83 are used to determine the amount of the employee’s compensation income a corporation may take a deduction under sec_162 or sec_212 for the amount included as compensation in the employee’s gross_income sec_1_83-6 sec_1 b when compensated in stock_options the business would be willing to proceed only if the parties receiving the interest reimbursed it for of the compensation value and so defrayed the real opportunity cost to the business of not otherwise employing its r d labor on a project in which it was entitled to of the fruits while valuation of stock_options may present factual issues this cannot change the fundamental conclusion this is a compensation cost that must be shared or charged out taxpayer’s position that stock_options are cost-less produces a distorting mismatch in tax deductions and income the taxpayer received of the tax deductions attributable to the r d compensated through stock_options while only reporting of the income with the balance of the income going to offshore affiliates that may be entitled to deferral that is the type of distortion sec_482 authorizes the irs to prevent by appropriate adjustments the taxpayer asserts that compensatory stock_options need not be take into account under sec_482 in light of their treatment in the years in question for financial statement purposes prior to financial_accounting rules provided that no cost would be recognized upon the issuance of a stock_option if the option_price at some future time were the same as the price of the underlying stock on the option’s date of issuancedollar_figure however the financial_accounting standards board became concerned that this method_of_accounting for stock_option costs would not adequately reflect a corporation’s costs for financial statement purposes in fasb issued an exposure draft indicating a plan to require a fair value method_of_accounting for stock_option costs this plan was ultimately modified to a choice approach in fasb dollar_figure effective date a company may adopt a fair value method for accounting for stock_option costs or it may continue to use the apb method with footnotes disclosing a the net_income and earnings per share as if the fair value method were used and b the difference between the compensation cost recognized by apb and the fair value methoddollar_figure the fair value method is encouraged and once a company has chosen that method it may not return to the apb methoddollar_figure 25apb accounting for stock issued to employees 26jan r williams miller gaap guide 27id pincite 28id pincite the tax_court considered and rejected similar arguments based on the financial_accounting treatment of stock_options in the apple casedollar_figure the same considerations dictate rejection of such arguments in the instant matter as well the tax_court concluded that reliance on financial_accounting principles is misplaced in light of the different objectives of the tax rules the tax_court cited the following statements by the supreme court the court has long recognized the vastly different objectives that financial and tax_accounting have the goal of financial_accounting is to provide useful and pertinent information to management shareholders and creditors on the other hand the major responsibility of the internal_revenue_service is to protect the public fiscdollar_figure the taxpayer further asserts that stock_options are not a corporate level cost but rather only represent a shareholder level cost to the extent they result in a dilution in earnings per share as set forth above expending r d labor compensated in stock_options on one project in which the corporation only receive sec_5 of the results rather than on another in which the corporation receives of the fruits constitutes a true opportunity cost to the corporation moreover when a corporation issues options to its employees to purchase stock for what it anticipates will be a bargain price at some point in the future the corporation is forgoing the opportunity to sell that stock in the future at its fair market valuedollar_figure the taxpayer also asserts that because it cannot identify actual arm’s length arrangements in which stock_option compensation costs were shared or charged out the arm’s length standard does not require that these costs be shared with or charged out to corporations y and z however the fact that corporation x may not have been able to find agreements that call for a sharing or charging out of stock_option costs does not mean that such agreements do not exist moreover the nonexistence of actual third party transactions is not conclusive of whether a controlled_transaction is arm’s length within the meaning of the sec_482 regulations it has long been recognized that comparables may not exist for the transfer of certain high profit intangibles among related partiesdollar_figure as elaborated above parties dealing at arm’s length would not view the utilization of r d labor as t c pincite 30476_us_593 31see 500_f2d_1041 2d cir 32notice c b pincite cost-less simply because the labor was compensated in the form of stock_options rather than in cash in addition the taxpayer asserts that parties dealing at arm’s length would not share the cost of stock_option compensation because it is too volatile while the value of compensatory stock_options may be volatile it is still a cost incurred by the corporation issuing the options and one which the issuing_corporation would be certain to recover on some reasonable basis when pricing its services at arm’s length as discussed below there are several methods for determining the cost of compensatory stock_options and an affiliated_group may adopt a method such as an option pricing model that would anticipate future stock volatility when determining present costs in the absence of specific regulations under sec_482 for valuing compensatory stock_options any reasonable method and timing of valuation may be utilized on a consistent basis in determining when and how the value of compensatory stock_options should be shared with or charged out to the taxpayer’s foreign affiliates the standard which controls is the arm’s length standard as noted above the cost sharing regulations require an effort in good_faith by the participating members to bear their respective shares of all the cost and risks of development on an arm’s length basis which in turn requires that the terms and conditions must be comparable to those which would have been adopted by unrelated parties similarly situated had they entered into such an arrangement the services regulations provide that w here the amount of an arm’s length charge for services is determined with reference to the costs or deductions incurred with respect to such services it is necessary to take into account on some reasonable basis all the costs or deductions which are directly or indirectly related to the service performed finally a cost_sharing_arrangement must comply with the self-executing commensurate_with_income_standard of the second sentence of sec_482 by taking into account all costs at all stages of development of an intangible using any reasonable method not inconsistent with the statute accordingly we conclude that in the absence of specific regulations under sec_482 for valuing compensatory stock_options any reasonable method and timing of valuation may be utilized so long as it is applied consistently at arm’ sec_33treas reg sec_1_482-2a sec_1_482-2 emphasis added sec_1_482-1 length parties to a cost sharing or services agreement could choose to measure the cost of compensatory stock_options at various points in time using various methodsdollar_figure in our view both alternative bases relied upon by the service in this case ie measurement at grant under a modified black-scholes option pricing model or measurement upon exercise or disqualifying_disposition equal to the spread between the value of the underlying stock at such time and the exercise price constitute reasonable measures under the facts and circumstances of this casedollar_figure at arm’s length parties might agree to an option pricing model similar to that which companies are now encouraged to use for financial_accounting purposesdollar_figure the reason is because as one article notes a n advantage of grant-date accounting is it reflects the value the company and employee had in mind when they agreed on the exchange the same article contains the following statement concerning option pricing models 36there are at least six points in time when at arm’s length the cost of compensatory stock_options could be measured when the option plan is adopted when the options are granted to employees when the employees have performed any conditions precedent to the exercise of the options when the employees may first exercise the options when the options are exercised by the employees and when the employees dispose_of the stock acquired see jan r williams miller gaap guide 37note that sec_1_482-7 is consistent with this result the regulation which does not apply to the years in issue is entitled timing of allocations and it notes that i f the district_director reallocates costs under the provisions of this paragraph f the allocation must be reflected for tax purposes in the year in which the costs were incurred here the year in which the costs were incurred could be any of the times described above at which unrelated parties could decide to take the cost of stock_option compensation into account the chief requirement is consistency this is embodied in sec_1_482-7 regulations accounting requirements the accounting requirements of this paragraph are that the controlled participants in a qualified_cost_sharing_arrangement must use a consistent method_of_accounting to measure costs and benefits and must translate foreign_currencies on a consistent basis 38financial accounting standards board accounting standards current text hereafter fasb accounting standards vol section c36 financial reporting stock compensation accounting journal of accountancy date some critics charge option pricing models aren’t useful because they don’t accurately predict the exact value received upon future exercise why while an estimate of value must be reduced to a point amount a whole range of values could occur for example assume an option has only two possible outcomes dollar_figure and dollar_figure each with an equal chance of occurring ignoring complicating factors a rational person would be willing to pay about dollar_figure for the option yet the estimated value compared to either of the values at exercise would be wrong of the time does that mean the estimated value is meaningless since it can differ frequently and significantly from the ultimate value many believe the answer is no since the estimate represents the option’s current value rather than a prediction of exact valuedollar_figure an option pricing model may therefore be a reasonable method for valuing the cost of compensatory stock optionsdollar_figure alternatively at arm’s length parties might agree to value options based on the spread at the time of exercise or disqualifying_disposition of the options this approach has the advantage of administrative simplicity while a new participant to the cost sharing or services agreement might be paying compensation costs related to services already performed parties at arm’s length might agree that was an appropriate measurement time and method because services performed in the past may have added value to intangibles still under development in addition at the end of the cost_sharing_arrangement the later-joining participant would not pay the costs related to options that had not yet been exercised depending on the facts and the method the value of compensatory stock_options may turn out not to be taken into account in the same year in which services are performed because stock_option costs and the related_services are generally incurred and performed over several years there is no perfect way to match services performed in a given year with the stock_option costs related to those services in that year consistent application of a selected method over time should tend to mitigate any mismatch the tax_court in apple considered the 40id 41we note that option pricing models rely on a number of assumptions which may vary in reliability the financial_accounting standards board has provided guidance in selecting assumptions and illustrative computations using the black- scholes model and a binomial model fasb accounting standards at the service in this matter used a black-scholes option pricing model with modifications to adapt assumptions in the model in a manner appropriate to the facts mismatch phenomenon and held that stock_options yielded expenses for purposes of the research_credit even though some services may have been performed in tax periods other than the period in which nonstatutory stock_options were exerciseddollar_figure the taxpayer in this matter did not make a good_faith effort to measure the cost of the compensatory stock_options in issue on any basis it omitted them from the pool of costs to be shared or charged out a sec_482 allocation must therefore be made based on a reasonable measure of the value of the stock_option compensation the far disallowance of stock_options does not warrant a similar disallowance under sec_482 the office of federal procurement policy issued the federal acquisition regulation far effective date which superseded the defense acquisition regulation and the federal procurement regulation the goal of the far was to standardize procedures for the acquisition of supplies and services by executive branch departments and agenciesdollar_figure part of the far contains cost principles and procedures for pricing contracts whenever cost analysis is performed and the determination of costs when required by a contract clausedollar_figure far sec_31 a defines compensation_for_personal_services it reads as follows compensation_for_personal_services includes all remuneration paid currently or accrued in whatever form and whether paid immediately or deferred for services rendered by employees to the contractor during the period of contract performance except as otherwise provided for in other paragraphs of this subsection it includes but is not limited to salaries wages directors’ and executive committee members’ fees bonuses including stock bonuses incentive awards employee stock_options and stock appreciation rights employee_stock_ownership_plans however far sec_31 i notes that a ny compensation which is calculated or valued based on changes in the price of corporate securities is unallowable t c pincite 43eugene w massengale fundamentals of federal contract law c f_r sec_31 the unallowability of such stock_option costs under far does not negate that stock_options are compensation costs nor suggest that parties at arm’s length would ignore the stock_option compensation of researchers in cost sharing or services agreements the reason far generally disallows certain stock_option compensation is based on administrative concerns that companies could manipulate the time between grant and exercise of the stock_options to coincide with a period of major performance of government cost-type contracts see singer company v united_states ct_cl opposite administrative concerns are present for tax purposes namely that a failure to take account of stock_option costs on some reasonable basis would facilitate an inappropriate manipulation of the income of commonly controlled parties to such arrangements if you have any further questions please call steven a musher chief cc intl br6
